Citation Nr: 0113351	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  94-35 014	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $22,186, to 
include whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1952 to July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 RO decision which 
retroactively terminated the veteran's award of non-service-
connected pension benefits, due to excessive income, 
resulting in a pension overpayment in the calculated amount 
of $22,186.  He disputed the proper creation of the debt, and 
requested waiver of recovery of the debt.  In July 1996, the 
Board remanded the case to the RO for further development.  
In December 2000, the RO continued to hold that the 
overpayment was properly created, and also denied waiver of 
recovery of the overpayment.  


FINDING OF FACT

On May 8, 2001, prior to a Board decision on the merits of 
the veteran's claim, the Board was notified by the RO that 
the veteran died on October [redacted], 2000.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).



ORDER

The appeal is dismissed.




		
L. W. TOBIN
Member, Board of Veterans' Appeals

 



